Citation Nr: 1402528	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial, compensable rating for degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial, compensable rating for bilateral hearing loss.

3.  Entitlement to a compensable rating for a right hand ring finger disability.

4.  Entitlement to an initial, compensable rating for a right hand index finger disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974, November 1977 to November 1981, November 1984 to November 1987, November 1988 to September 1990 and from March 2003 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

On the Veteran's VA Form 9, dated June 2010, he indicated he wished to appeal all of the issues listed on the statement of the case, which are issues 1-3 listed on the title page of this remand.  He also mentioned his right hand index finger and sinus problems.  Service connection for his right hand index finger was granted in a June 2010 rating decision and assigned a noncompensable evaluation.  As explained below, this issue is being remanded under Manlincon v. West, 12 Vet. App. 238 (1999). 

With respect to his sinus problems, the Veteran was granted service connection for sinusitis in a February 1975 rating decision, and assigned a noncompensable rating.  It appears he is raising an increased rating claim for such, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded VA examinations for his low back disability, hearing loss, and right hand ring finger in June 2008.  The record contains VA treatment records dated through February 2010, but these records do not contain sufficient information to rate the Veteran's disabilities.  

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because the VA examinations are over five years old and there may have been a significant change in his conditions since then, the Board finds that new examinations are needed to fully and fairly evaluate the Veteran's claims for increased disability ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Additionally, as mentioned above, a Manlincon issue has been raised with regard to the claim of an initial, compensable rating for a right hand index finger disability.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

As previously discussed, the RO issued a rating decision on the above issue in June 2010.  Within one year of notification of that decision, in June 2010, the Veteran filed a VA Form 9 indicating disagreement with that decision.  This has been construed as a timely notice of disagreement initiating an appeal of this additional claim.  38 C.F.R. § 20.201 (2013). 

To date, the Veteran has not been provided a statement of the case (SOC) or given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely substantive appeal.  Therefore, the Board must remand this claim, rather than merely referring it.  An SOC must be issued and the Veteran given an opportunity to perfect an appeal of this claim to the Board.  See Manlincon, 12 Vet. App. at 238.

Finally, the most recent VA treatment records associated with the claims file are dated February 2010.  On remand, any additional records generated since that time should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a statement of the case concerning his claim for an initial, compensable rating for a right hand index finger disability.

Advise the Veteran that he still needs to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this additional claim.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely substantive appeal in response to this SOC, thereby perfecting his appeal of this additional claim, it should be returned to the Board for further appellate consideration.

2.  Obtain any VA treatment records generated since February 2010, following the procedures set forth in 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected low back disability.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests, such as X-rays, should be accomplished.  Any neurological symptoms should be described in detail (if there are none, it should be so noted).  Examination findings should be reported to allow for application of pertinent rating criteria for the lumbar spine.  The examiner should also assess the Veteran's occupational limitation as a result of his low back disability.

4.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral hearing loss.  The examiner should review the claims file.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should provide an assessment of the Veteran's occupational limitation as a result of his bilateral hearing loss.

5.  Schedule the Veteran for a VA examination in order to determine the current severity of his service-connected right hand ring finger disability.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests, such as X-rays, should be accomplished.  

The examiner should specifically consider and comment if the Veteran's right hand ring finger disability is akin to an amputation, if there is limitation of motion of the other digits of the hand (including the service-connected right hand index finger) due to the right hand ring finger disability, and if there is interference with the overall function of the hand due to the right hand ring finger disability.  The examiner should also assess the Veteran's occupational limitation as a result of his right hand ring finger disability.

6.  Upon completion of the above, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



